DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

REASONS FOR ALLOWANCE
2.	The terminal disclaimer filed on November 24, 2021, disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent No. 10,991, 143 has been reviewed and is accepted.  The terminal disclaimer has been recorded.  The Examiner has withdrawn the double patenting rejection. Therefore, Claims 1-20 are allowed.
3.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michelle Chin whose telephone number is (571)270-3697.  The examiner can normally be reached on M-F 9:00am-5:30pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Xiao Wu can be reach on (571)272-7761.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.   


/MICHELLE CHIN/
Primary Examiner, Art Unit 2619